DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/06/2021, in which claims 1-2, 5-7 were amended, claims 4, 8-20 were cancelled, claims 21-33 were added, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 21-29, 31-33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sharangpani et al. (US Pub. 20170373197) as evidenced by Wu et al. (US Pub. 20190074435).
Sharangpani et al. discloses in paragraph [0064], [0076] that the semiconductor layer 11 is optional and might not be employed. Thus in this rejection, the semiconductor layer 11 is omitted.  

Regarding claim 1, Sharangpani et al. discloses in Fig. 13A-13B, a resistive memory device comprising: 
an alternating stack [32 and 46] of insulating layers [32] and electrically conductive layers [46] located over a substrate containing a semiconductor material layer [10]; 
a memory opening [19] vertically extending through the alternating stack; 
a memory opening fill structure [50, 602 and 62] located within the memory opening [19] and comprising a vertical semiconductor channel [vertical portions of 602], a gate dielectric [50] laterally surrounding the vertical semiconductor channel [vertical portions of 602] and vertically extending through an entirety of alternating stack, and a drain region [63] contacting an upper end of the vertical semiconductor channel [vertical portions of 602]; and 
a source region located within the semiconductor material layer [10], wherein a semiconductor channel [602] that includes the vertical semiconductor channel [vertical portions of 602] continuously extends between located between the source region and the drain region [63]; 
wherein: 
a plurality of gate stacks is located on the vertical semiconductor channel [vertical portions of 602] at each level of the electrically conductive layers [46]; 

the respective resistive memory material layer [44] comprises a cylindrical portion that laterally surrounds the respective portions of the gate dielectric [50], an upper horizontally-extending portion contacting a horizontal top surface of the respective one of the electrically conductive layers [46], and a lower horizontally-extending portion contacting a horizontal bottom surface of the respective one of the electrically conductive layers [46].
	
Regarding claim 2, Sharangpani et al. discloses in paragraph [0096], the resistive memory material layer [44] comprises an electrically conductive metal oxide material [aluminum oxide and transition metal oxide]. The limitation of “whose resistivity is configured to be switched by at least one of oxygen ion and/or oxygen vacancy diffusion in response to an application of an electric field thereto” direct to intended use/operation of the electrically conductive metal oxide material, a recitation of the intended use/operation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 

Regarding claims 5-7, 21-29, 31-33, Sharangpani et al. discloses in Fig. 13A-13B 
wherein the plurality of gate stacks and the semiconductor channel [602] comprises a NAND string extending between the source region and the drain region [63][paragraph [0081]];
wherein: each gate electrode [46] of the plurality of gate electrodes is located at different levels above the substrate [9 and 10];
the resistive memory device further comprising: additional memory openings [19] vertically extending through the alternating stack; and additional memory opening fill structures [50, 602 and 62] located within the additional memory openings [19], wherein the resistive memory device comprises a three-dimensional memory device that includes a two-dimensional array of a plurality of instances of the NAND string;
wherein: each of the resistive memory material layers [44] comprises a respective plurality of cylindrical portions; and each cylindrical portion of the respective plurality of cylindrical portions laterally surrounds a respective memory opening fill structure [50, 602 and 62];
an additional source region embedded within the semiconductor material layer [10] and laterally spaced from the source region; a pair of backside trenches [79] that overlie the source region and the additional source region; and a pair of backside 
wherein each of the resistive memory material layers [44] continuously extends between the pair of backside trenches [79];
additional memory openings [19] vertically extending through the alternating stack; and additional memory opening fill structures [50, 602 and 62] located within the additional memory openings [19], wherein each of the resistive memory material layers [44] comprises a plurality of cylindrical portions that laterally surrounds a respective memory opening fill structure [50, 602 and 62];
wherein: the respective upper horizontally-extending portion is adjoined to an upper end of the cylindrical portion; and the respective lower horizontally-extending portion is adjoined to a lower end of the cylindrical portion;
a pair of insulating spacers [74] located in a respective one of the pair of backside trenches and laterally surrounding a respective one of the pair of backside contact via structures [76], wherein each of the resistive memory material layers [44] contacts a respective portion of sidewalls of the pair of insulating spacers [74];
wherein the semiconductor channel [602] comprises a horizontal semiconductor channel including a portion of the semiconductor material layer [horizontal portion of 602] that extends laterally between the source region and a bottom end of the vertical semiconductor channel [vertical portions of 602];
wherein the cylindrical portion, the upper horizontally-extending portion, and the lower horizontally-extending portion of the resistive memory material layer [44] have a 
wherein each of the electrically conductive layers [46] comprises: a metallic barrier layer [46A or 146A] contacting a respective one of the resistive memory material layers [44]; and a metallic fill material portion [46B] embedded within the metallic barrier layer [46A or 146A] and is spaced from the respective one of the resistive memory material layers [44] by the metallic barrier layer [46A or 146A];
wherein each of the electrically conductive layers [46] does not contact any of the insulating layers [32], and is vertically spaced from most proximal ones of the insulating layers [32] by the upper horizontally-extending portion or the lower horizontally- extending portion of a respective one of the resistive memory material layers [44];
a terrace region in which each electrically conductive layer [46] other than a topmost electrically conductive layer [46] within the alternating stack laterally extends farther than any overlying electrically conductive layers [46] within the alternating stack to provide stepped surfaces of the alternating stack; a retro-stepped dielectric material portion [65] comprising a dielectric material and overlying the stepped surfaces of the alternating stack; and support pillar structures vertically extending through the retro-stepped dielectric material portion [65] and portions of the alternating stack that underlie the stepped surfaces;
word line contact via structures [86] vertically extending through the retro-stepped dielectric material portion [65] and contacting a top surface of a respective one of the electrically conductive layers [46].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (US Pub. 20170373197) as applied to claim 1 above and further in view of Suzuki et al. (US Pat. 10665605)
Regarding claims 2, 3 and 30, Sharangpani et al. discloses in paragraph [0096], the resistive memory material layer [44] comprises an electrically conductive metal oxide material [aluminum oxide and transition metal oxide]. 
Sharangpani et al. does not explicitly disclose 
the electrically conductive metal oxide material’s resistivity is configured to be switched by at least one of oxygen ion and/or oxygen vacancy diffusion in response to an application of an electric field thereto; 
wherein the electrically conductive metal oxide material comprises a titanium oxide material including oxygen vacancies;
wherein the resistive memory material layers comprise oxygen-deficient titanium oxide having the formula of TiO2-[Symbol font/0x64], in which [Symbol font/0x64] is in a range from 0 to 0.3.
Suzuki et al. discloses in Fig. 9, columns 5, lines 62-67 and column 6 
wherein the resistive memory material layer [23] comprises an electrically conductive metal oxide material whose resistivity is configured to be switched by at 
wherein the electrically conductive metal oxide material comprises a titanium oxide material including oxygen vacancies [oxygen defects];
wherein the resistive memory material layers comprise oxygen-deficient titanium oxide having the formula of TiOx.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Suzuki et al. into the method of Sharangpani et al. to include the electrically conductive metal oxide material’s resistivity is configured to be switched by at least one of oxygen ion and/or oxygen vacancy diffusion in response to an application of an electric field thereto; wherein the electrically conductive metal oxide material comprises a titanium oxide material including oxygen vacancies; wherein the resistive memory material layers comprise oxygen-deficient titanium oxide having the formula of TiOx. The ordinary artisan would have been motivated to modify Sharangpani et al. in the above manner for the purpose of providing suitable material of the electrically conductive metal oxide material and its intended operation so that the memory cell transistor can stored data associated with the threshold voltage in a nonvolatile manner [column 5, lines 62-67, column 6 of Suzuki et al.]
In addition, the limitation of “resistivity is configured to be switched by at least one of oxygen ion and/or oxygen vacancy diffusion in response to an application of an electric field thereto” direct to intended use/operation of the electrically conductive metal oxide material, a recitation of the intended use/operation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 
Sharangpani et al. discloses in paragraph [0096] the resistive memory material layer [44] comprises transition metal oxide. Titanium oxide is a known transition metal oxide. As stated above, Suzuki et al. discloses the resistive memory material layer comprises titanium oxide. Sharangpani et al. discloses in paragraph [0101], [0132] titanium oxide having a formula of TiO2-[Symbol font/0x64], in which [Symbol font/0x64] is in a range from 0 to 0.3. Therefore it would have been obvious to select titanium oxide having a formula of TiO2-[Symbol font/0x64], in which [Symbol font/0x64] is in a range from 0 to 0.3 based on its suitability for use as the transition metal oxide/Titanium oxide in the device of Sharangpani et al. and Suzuki et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant's arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822